DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/10/21 and 09/17/21 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the terms “with which” in the phrase: “a flange portion that projects in an outward radial direction with respect to the rotation axis and with which the lid member is allowed to come into contact is disposed to the second fixing portion, and a step portion with which the flange portion is allowed to come into contact is disposed on an inner surface of the housing” raised questionable issue because the terms “with which” do not clearly set reference for intended recited subject matter or established antecedent basis.  The terms “with which” should be changed, for example as a suggestion:
“a flange portion that projects in an outward radial direction with respect to the rotation axis and wherein the flange portion is allowed to come into contact is disposed on an inner surface of the housing”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al. (US 2005/0116561 A1).
Regarding claim 1. Matsubara teaches a rotary electric machine comprising: 
a stator (23) including a plurality of stator pieces (44, para [0032]);
a rotor (22) being arranged inside the stator (23) and rotating about a rotation axis (90); 
a housing (25) holding the stator (23) and the rotor (22); 
a lid member (26) preventing the stator (23) and the rotor (22) from coming out of the housing (25); and 
a cylindrical frame (42) forming the stator (23) by containing the plurality of stator pieces (44) and being internally mounted in the housing (25), wherein 
a first fixing portion (63) and a second fixing portion (47) for fixing the frame (42) to the housing (25) are disposed at both end portions of the frame (42) along an extending direction of the rotation axis (90, fig 1).
    PNG
    media_image1.png
    493
    725
    media_image1.png
    Greyscale

Regarding claim 2, Matsubara teaches when one of the first fixing portion (63) and the second fixing portion (47) being located on a side farther than another from the lid member (26) is assumed to be the first fixing portion (63), the first fixing portion (63) includes a cylindrical fitting surface press-fitted into the housing (25, para [0051]), and the fitting surface is disposed at a different position in a direction along the rotation axis (90) with respect to the plurality of stator pieces (44, fig 3).
Regarding claim 3, Matsubara teaches when one of the first fixing portion (63) and the second fixing portion (47) being located on a side closer than another to the lid member (26) is assumed to be the second fixing portion (47), a flange portion (47, fig 3) that projects in an outward radial direction with respect to the rotation axis (90) and with which the lid member (26) is allowed to come into contact is disposed to the second fixing portion (47), and a step portion (49) with which the flange portion (47) is allowed to come into contact is disposed on an inner surface of the housing (25, fig 4).
Regarding claim 6, Matsubara teaches a wheel steering system of a vehicle (para [0017]), for which the rotary electric machine (1) is used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Hartmann et al. (DE 102012100776 A1).
Regarding claim 4, Matsubara teaches the claimed invention as set forth in claim 1, except for the added limitation of the lid member includes a threaded portion screwed to the housing.
Hartmann teaches a windscreen wiper motor having a lid member (35) includes a threaded portion (39) screwed to the housing (13) to produce the motor in a simple and inexpensive manner so that reduces manufacturing cost (see advantage).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsubara’s lid member with a threaded portion screwed to the housing as taught by Hartmann.  Doing so would produce the motor in a simple and inexpensive manner so that reduces manufacturing cost (see advantage).
Regarding claim 5, Matsubara in view of Hartmann teaches the claimed invention as set forth in claim 4, except for the added limitation of the lid member includes a bearing of the rotor and a position determining surface that is formed at a position adjacent to the threaded portion and by use of which positioning of the lid member with respect to the housing is performed.
Hartmann further teaches a windscreen wiper motor having the lid member (35) includes a bearing (32) of the rotor (25) and a position determining surface (38) that is formed at a position adjacent to the threaded portion (39) and by use of which positioning of the lid member (35) with respect to the housing (13) is performed to produce the motor in a simple and inexpensive manner so that reduces manufacturing cost (see advantage).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Matsubara in view of Hartmann’s rotary electric machine with the lid member includes a bearing of the rotor and a position determining surface that is formed at a position adjacent to the threaded portion and by use of which positioning of the lid member with respect to the housing is performed as further taught by Hartmann.  Doing so would produce the motor in a simple and inexpensive manner so that reduces manufacturing cost (see advantage).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shoda et al. (US 10,797,561 B2) teaches a brushless wiper motor, a rotor (33) is rotatably provided inside a stator (32) provided with a coil (32b), one end side of a rotation shaft (34) in the axial direction is fixed to the axial center of the rotor (33), a worm (35) is provided on the other end side of the rotation shaft (34) in the axial direction, the first and second bearings (36, 37) are respectively provided on one end side of the rotation shaft (34) in the axial direction and the other end side of the rotation shaft (34) in the axial direction than the worm (35) of the rotation shaft (34), the rotation shaft (34) is rotatably supported by only the first and second bearings (36, 37), and with the position of the first bearing (36) being defined as a reference position, a length thereof in the axial direction to the second bearing (37) is longer than a length thereof in the axial direction to the rotor (33). Since a commutator and other parts are not provided on a free end side of the rotation shaft (34), it is possible to provide a brushless wiper motor reduced in length of the rotation shaft (34), and reduced in inertial mass of the free end side of the rotation shaft (34).
Hattori (US 8,786,159 B2) teaches a fixing structure for a stator core includes a stator core, a ring member fitting on the stator core, and a case covering the stator core and the ring member. The case includes a fixing portion fixing the ring member, and a fitting portion fitting on the ring member.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834